Filed 8/24/16 P. v. Gilbert CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H043298
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. B1581828)

         v.

RENE JOSEPH GILBERT,

         Defendant and Appellant.


         Defendant Rene Joseph Gilbert pleaded no contest to a count of false
impersonation (Pen. Code, § 529)1 and giving a false name to a peace officer (§ 148.9).
He was sentenced to 32 months in prison. On appeal, his counsel has filed an opening
brief in which no issues are raised and asks this court for an independent review of the
record as required by People v. Wende (1979) 25 Cal. 3d 436. Counsel has declared that
defendant was notified that an independent review under Wende was being requested.
We advised defendant of his right to submit written argument on his own behalf within
30 days. Thirty days have elapsed, and defendant has not submitted a letter brief.
         Pursuant to Wende, we have reviewed the entire record and have concluded that
there are no arguable issues. We will provide “a brief description of the facts and
procedural history of the case, the crimes of which the defendant was convicted, and the
punishment imposed.” (People v. Kelly (2006) 40 Cal. 4th 106, 110.)


         1
             Unspecified statutory references are to the Penal Code.
                                          BACKGROUND2
            On September 28, 2015, officers detained defendant during a traffic stop.
Defendant identified himself verbally and with a passport as Richard Fisher. Officers
cited and released defendant for driving while unlicensed and for possessing
methamphetamine. Officers confiscated his wallet after determining it belonged to an
individual named Rene Gilbert. Defendant was transferred to Stanford Hospital after he
fell ill.
            A few hours later, defendant went to the police station and identified himself as
Rene Gilbert. He told officers his wallet had been taken from him earlier by another
deputy. Officers conducted a warrants check and learned defendant was on parole and
had a no-bail warrant. Officers also obtained photographs of defendant and Richard
Fisher from the Department of Motor Vehicles and confirmed that defendant’s name was
Rene Gilbert. Officers then searched defendant’s property and found that he had a bill of
sale for a vehicle that had been sold to Richard Fisher. Defendant was subsequently
arrested.
            The following day, officers found defendant’s backpack next to the police station.
The backpack contained a passport, debit cards, and credit cards belonging to Richard
Fisher. It also contained three blank Bank of America checks, a notebook with over a
dozen names of people and their personal information, and multiple documents of
accounts opened in Richard Fisher’s name.
            On October 1, 2015, defendant was charged by complaint with a count of false
impersonation (§ 529) and giving a false name to a peace officer (§ 148.9). It was further
alleged that defendant had two prior convictions (§§ 667, subds. (b)-(i), 1170.12, 667.5,
subd. (b)).

            2
         Since defendant pleaded no contest, the factual circumstances of his offense are
taken from the probation officer’s report.

                                                  2
       On October 5, 2015, defendant pleaded no contest to both counts and admitted the
prior convictions with the understanding that he would be sentenced to a maximum term
of 32 months in prison and would be given the opportunity to file a motion under People
v. Superior Court (Romero) (1996) 13 Cal. 4th 497.
       On January 15, 2016, the trial court heard defendant’s Romero motion. After
considering the arguments made by the defendant and the People as well as the evidence
in the record, the court denied the motion. Defendant was sentenced to 16 months for the
count of false impersonation, which was doubled because of his prior strike. The trial
court sentenced defendant to 10 days in county jail for the misdemeanor count of giving a
false name to a police officer to be served concurrently with his sentence for the false
impersonation count. He was ordered to pay a restitution fine (§ 1202.4) of $600.
       We have conducted an independent review of the record pursuant to People v.
Wende, supra, 25 Cal. 3d 436 and People v. Kelly, supra, 40 Cal. 4th 106. We conclude
there are no arguable issues on appeal.
                                       DISPOSITION
       The judgment is affirmed.




                                             3
                             Premo, J.




      WE CONCUR:




             Rushing, P.J.




             Elia, J.




People v. Gilbert
H043298